         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 1 of 25




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :
                                             :       Case Number 21-cr-90-PLF
NATHANIEL DEGRAVE,                           :
                                             :
                      Defendant.             :


               GOVERNMENT’S MEMORANDUM IN OPPOSITION TO
             DEFENDANT NATHANIEL DEGRAVE’S MOTION FOR BOND

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in opposition to the defendant’s

oral motion for bond made at his arraignment on March 16, 2021. The government requests that

the defendant continue to be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(2)(B) (Serious

Risk to Obstruct Justice). The government requests that the following points and authorities, as

well as any other facts, arguments, and authorities presented at the bond hearing, be considered in

the Court’s determination regarding pretrial detention.

   I.      Procedural History

        On January 28, 2021, the District Court for the District of Columbia issued an arrest

warrant pursuant to the filed complaint charging the defendant Nathaniel DeGrave with one felony

count of Obstructing Law Enforcement Incident to Civil Disorder (in violation of 18 U.S.C. §

231(a)(3)) and two misdemeanor counts related to his unlawful and disorderly conduct at the U.S.

Capitol Grounds and U.S. Capitol Building. These charges stemmed from his actions on January

6, 2021, during the timeframe a joint session of the United States Congress had convened to certify

the vote count of the Electoral College of the 2020 Presidential Election.



                                                 1
            Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 2 of 25




          On January 28, 2021, the defendant was arrested in the District of Nevada on the arrest

warrant mentioned above. On February 3, 2021, U.S. Magistrate Judge Daniel Albregts of the

District of Nevada ordered the defendant detained, finding that he was likely to obstruct justice

and “would not follow any condition imposed by the court even if the court could fashion

conditions to address flight risk, danger and obstruction of justice concerns.”

          On February 5, 2021, a federal grand jury in the District of Columbia returned a nine-count

indictment charging him with various unlawful entry and disorderly conduct offenses as well as

Assaulting Certain Officers, in violation of 18 U.S.C. § 111 (a felony under these facts), and

Obstruction of an Official Proceeding, in violation of 18 U.S.C. §§ 1512(c)(2) & 2 (also a felony).

          On March 16, 2021, the defendant was arraigned on the above charges, and his counsel

orally moved for bond, citing his lack of a criminal history and close ties to the Las Vegas

community and proffering a letter from the property manager at his apartment complex. At the

hearing, the Court sought clarity on whether the defendant was entitled to a detention hearing under

the Bail Reform Act and thus eligible for detention. This memorandum seeks to address this point

as well as provide additional factual bases justifying the defendant’s continued detention.

    II.      Applicable Authority

          The legal issue posed by the Court to the parties is whether it has legal authority to hold a

detention hearing in this case, thereby rendering the defendant statutorily eligible for detention. 1

The Bail Reform Act explicitly answers this question in the affirmative. Pursuant to 18 U.S.C. §

3142(f)(2), the Court “shall hold a hearing to determine whether any condition or combination of


1
  The government’s position, as it has been in other Capitol riot cases, is that the Bail Reform Act does not enable a
detained defendant to seek reconsideration of whether a detention hearing was properly held in the first place, but
rather only permits him to seek review of whether he should be detained under the § 3142(g) factors. See 18 U.S.C.
§§ 3142(f); 3145(b) (permitting a defendant detained by a magistrate judge to move the court having original
jurisdiction for “revocation or amendment of the order”). The most natural reading of § 3145(b)’s reference to
“amendment or revocation” is to a detention determination: a court amends or revokes the conditions of release or
detention. It does not “amend” or “revoke” a decision to proceed to a detention hearing in the first place.

                                                          2
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 3 of 25




conditions … will reasonably assure the appearance of such person as required and the safety of

any other person and the community … upon motion of the attorney for the Government or upon

the judicial officer’s own motion in a case that involves a serious risk that such person will flee or

a serious risk that such person will obstruct or attempt to obstruct justice[.]” Id. (emphasis added)

(numbering and extraneous punctuation omitted). Whatever the basis for detention, the BRA’s

plain language does not limit the Court’s consideration of the factors under § 3142(g). Indeed,

exactly the opposite: section 3142(g) directs that judges “shall … take into account the available

information concerning” the enumerated factors at the detention hearing.

       The above provisions thus operate in two steps as follows. First, the judicial officer, based

on a “proffer of what the hearing might establish,” must ascertain if one of the circumstances

enumerated under § 3142(f) is present to “trigger[] a detention hearing.” United States v.

Singleton, 182 F.3d 7, 9, 12 (D.C. Cir. 1999) (holding courts must use categorical approach to

determine whether charged offense is a crime of violence triggering a detention hearing, and also

discussing the § 3142(f)(2) triggers for detention). The D.C. Circuit has instructed that “[t]he

decision whether to hold a hearing occurs based on even less information than a decision to detain

or release,” and that imposing a “fact-intensive analysis at an earlier stage of the case than

Congress appears to have intended” would “blur [the] two distinct statutory inquiries” set forth in

sections 3142(f) and (g). See id. at 12. In other words, the evidentiary standard to trigger a

detention hearing in the first place is lower than the preponderance or clear and convincing

evidentiary standards applicable at the detention hearing itself. See id. If the government proffers

evidence sufficient to meet this lower evidentiary threshold, the Court must hold a detention

hearing. See id.; 18 U.S.C. § 3142(f)(2).




                                                  3
           Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 4 of 25




        At this second step in the process, the Court is required to consider the full panoply of

factors under § 3142(g) to determine whether there are conditions of release that will reasonably

assure the defendant’s appearance in court and the safety of any other person and the community.

See Singleton, 182 F.3d at 9; see also United States v. Ailon-Ailon, 875 F.3d 1334, 1336-37 (10th

Cir. 2017) (setting forth same two-step process); United States v. Holmes, 438 F.Supp.2d 1340,

1341 (S.D. Fla. 2005) (reasoning that, under Singleton, a court “should evaluate all the factors in

subsection (g) when making its detention determination . . . regardless of whether detention is

sought under [§ 3142] (f)(1) or (f)(2)”); United States v. Plata Hernandez, 766 Fed. Appx. 651,

656 (10th Cir. 2019) (“The plain language of § 3142(f) pertains to what triggers the requirement

that a detention hearing be held, not the factors that guide the detention decision.”).

        Judge Nichols recently came to the same conclusion in a Capitol riot case, finding that a

detention hearing was appropriate under § 3142(f)(2) and considering the full range of 3142(g)

factors, including the danger presented by the defendant to the community if he were released. See

United States v. Curzio, 21-cr-41 (Minute Order dated Mar. 9, 2021).2 Judge Nichols ultimately

ordered that the defendant remain in custody pending trial.

        Prior to Judge Nichols’s ruling, Judge Mehta also considered the interplay between sections

3142(f)(2) and 3142(g) in another Capitol riot case, United States v. Riley, 21-cr-69. See Ex. A.

He agreed with the two-step framework—i.e., that the statutory bases listed in §3142(f) serve as

triggers for a detention hearing, and that once established, the Court may proceed to consider all

the factors under § 3142(g) in deciding whether to detain the defendant. Judge Mehta further

found that the obstruction of justice trigger for a detention hearing was subject to a lower



2
  The transcript for the defendant’s bond motion hearing has not yet been issued, but this is the government’s
understanding of Judge Nichols’s oral ruling. Once the transcript is issued, the government will supplement the
record, as appropriate.

                                                         4
           Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 5 of 25




evidentiary standard than those applicable at the actual detention hearing, as the government

needed only to proffer a serious risk of obstruction of justice to proceed to a detention hearing.

         Judge Mehta held, however, that while the defendant’s prior obstructive acts in the Capitol

were compelling evidence of such a serious risk, he believed that the government was also required

to proffer evidence supporting that the defendant posed a serious risk of obstruction to a judicial

proceeding. Judge Mehta cited several examples of such evidence, such as destroying evidence,

assisting others in evading police, and directing others on how to stash evidence—examples which

led him, in part, to find a serious risk of obstruction and ultimately detain another Capitol riot

defendant. See United States v. Caldwell, 21-cr-28 (D.D.C. 2021), ECF No. 75. Because the

government proffered no such evidence in Riley, Judge Mehta ordered the defendant released. As

will be discussed further below, this is not the case here, as the government has evidence of

multiple obstructive acts by the defendant related to judicial proceedings sufficient to demonstrate

a serious risk that he will attempt to obstruct justice in this case. See 18 U.S.C. § 3142(f)(2)(B).

         In another Capitol riot case, United States v. Calhoun, 21-cr-116, Judge Friedrich found

that while the magistrate judge did not err in granting a detention hearing under § 3142(f)(2), she

believed that there were conditions of release that could address the Court’s concerns. 3 She further

found that the government must present evidence demonstrating a risk of obstructive acts tied to a

judicial proceeding when relying on obstruction of justice grounds for detention.

         Implicit in the statute is the ability to detain a defendant solely on obstruction of justice

grounds, or on such grounds combined with flight risk and/or safety concerns. Indeed, “[b]y its

plain terms, 18 U.S.C. § 3142(f)(2)(B) permits this Court to order a defendant held without bond

pending trial when the Court finds by clear and convincing evidence that no condition or


3
  As above, this is the government’s understanding of Judge Friedrich’s oral ruling without the benefit of having
reviewed the transcript.

                                                          5
           Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 6 of 25




combination of conditions will reasonably prevent the defendant from obstructing justice.” United

States v. Robertson, 608 F. Supp. 2d 89, 92 (D.D.C. 2009) (Lambreth, J.) (detaining defendant

pending trial on obstruction of justice grounds after finding that “prior efforts” to obstruct justice

“speaks volumes”). Nothing in § 3142’s text, however, limits the Court’s consideration under §

3142(g) to the underlying basis for the detention hearing. Instead, once the government has

established a circumstance “triggering a detention hearing,” the court “must consider the

enumerated factors” in § 3142(g), including dangerousness. Singleton, 182 F.3d at 9; see also

United States v. Gloster, 969 F. Supp. 92, 95 (D.D.C. 1997).

          The government seeks the defendant’s continued detention pursuant to 18 U.S.C. § 3142

(f)(2)(B), as he poses a serious risk to obstruct justice. Under the Bail Reform Act, the government

may proceed by way of proffer. See, e.g., United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir.

1996); United States v. Cabrera-Ortigoza, 196 F.R.D. 271 (S.D. Cal. 2000); United States v. Hong

Vo, 978 F. Supp. 2d 41, 42 (D.D.C. 2013). The government further submits that because there is

no condition or combination of conditions that will reasonably assure the safety of any other person

and the community or the integrity of this proceeding, the defendant should remain detained.

   III.      Factual Background

          A. The Attack on the United States Capitol on January 6, 2021

          On January 6, 2021, a joint session of the United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,

elected members of the United States House of Representatives and the United States Senate were

meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral

College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint

session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the



                                                  6
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 7 of 25




House and Senate adjourned to separate chambers to resolve a particular objection. Vice President

Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the

U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol

Police. Only authorized people with appropriate identification are allowed access inside the U.S.

Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of

the public.

       As the proceedings continued in both the House and the Senate, and with Vice President

Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.

As noted above, temporary and permanent barricades were in place around the exterior of the U.S.

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the



                                                7
           Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 8 of 25




Senate Chamber until the sessions resumed.

         During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

         B. Conduct Specific to the Defendant

             i.       Planning and Coordination Pre-January 6

         On or about January 15, 2021, law enforcement reviewed the publicly-available content

for the Facebook account of Ronald Sandlin, 4 one of the individuals who traveled with the

defendant, Nathaniel DeGrave (“DeGrave”), to the Capitol and was present with him therein. In

one Facebook post from December 23, 2020, Sandlin posted as follows:

                  Who is going to Washington D.C. on the 6th of January? I’m going
                  to be there to show support for our president and to do my part to
                  stop the steal and stand behind Trump when he decides to cross the
                  rubicon. 5 If you are a patriot I believe it’s your duty to be there. I
                  see it as my civic responsibility. If you’re going comment below or
                  PM me so we can meet up.

DeGrave responded to Sandlin that he was “considering” joining him, and that he could “come to

Nashville and drive there with you.” In a post on December 31, 2020, Sandlin announced his plans

with the defendant and Josiah Colt 6 to travel to D.C. on January 6:


                  Dear Patriots, I’m organizing a caravan of patriots who are going to
                  Washington D.C. to stand behind our president Donald J. Trump. I

4
  Sandlin was present with the defendant inside the Capitol during the riot and has been indicted on multiple
charges, including Assaulting Certain Officers, in violation of 18 U.S.C. § 111, and Obstruction of an Official
Proceeding, in violation of 18 U.S.C. §§ 1512(c)(2) & 2.
5
  This phrase apparently is a reference to Julius Caesar’s crossing the Rubicon River and signifies committing
oneself “irrevocably to a risky or revolutionary course of action, similar to the modern phrase ‘passing the point of
no return.’” See https://en.wikipedia.org/wiki/Crossing_the_Rubicon.
6
  Colt was present with the defendant inside the Capitol building during the riot and has been indicted on multiple
offenses in connection with the Capitol riot. Unlike Sandlin and DeGrave, he has not been charged with assaulting
law enforcement officers and turned himself in. The government did not seek Colt’s detention pending trial.

                                                          8
           Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 9 of 25




                 posted about this last week and a got almost a dozen messages from
                 people asking how they can help or expressing their wish to
                 participate somehow. Josiah Colt, Nate DeGrave, and myself have
                 already booked and paid for our trip to Washington D.C. but we
                 could use your help and support! Every dollar you contribute to us
                 is a smack in the face to Antifa. Every penny is a boot in the ass
                 against tyranny. Every Buffalo nickel is a body slam against China.
                 If you can’t be there in person this is the next best thing. We will be
                 documenting our journey and every contributer will get a personal
                 thank you video shot on location in Washington D.C. and will be
                 featured as a contributor on the video mini documentary. Share,
                 comment, like, and hate on us in the comments.

The post also contains a link to a GoFundMe webpage 7 with Sandlin’s face superimposed on that

of an individual in a car holding what appears to be a semi-automatic rifle. In response to the post

with the GoFundMe link described above, DeGrave posted a comment stating that “[i]t’s time the

American people rise and stand up for this country. We’re tired of the corruption.”

        In response to a search warrant for DeGrave’s Facebook account, Facebook returned posts

and conversations in which the defendant stated that media reports stating that Joe Biden won the

election were “fake news,” and that President Trump had in fact won. He described media outlets

such as “cnn, ny times, abc, fox, associated press” as “the fakers of the fake.” When an individual

confronted the defendant asking whether the media outlets were “all lying when they say Joe Biden

won the election,” he responded, “Correct.” In the same conversation, the defendant told the

individual that “[w]hen Trump wins they will say he ‘stole the election’” and that “[t]his is all

going according to plan. You will see.” He later started posting the hashtag “#neverconcede.”

        More significantly, the defendant’s Facebook return reflects coordination and planning for

violence in D.C. on January 6. In one December 30, 2020 conversation, Sandlin wrote the

defendant, “Yo sorry bro I’m going back and fourth [sic] about going some people I respect are



7
  GoFundMe is a social fundraising online platform allowing individuals to raise money for a particular cause or
reason.

                                                         9
        Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 10 of 25




saying it may get dangerous” and then “Are you down for danger bro?” DeGrave responded, “Im

bringing bullet proof clothing” and “yes.”

       The next day, on December 31, 2020, the defendant posted on Facebook asking: “Who can

shoot and has excellent aim and can teach me today or tomorrow.” In response to other users’

comments to this post, he wrote “I want somebody special forces or ex fbi to teach me”; “I want

personalized training from the best”; and “I’m open to learning all the essential skills. Whatever

is necessary to survive.” When a user recommended a particular person for the task and advised

“he’s not cheap,” the defendant responded that “this is for a very patriotic cause.” In a private

conversation with another Facebook user that same day, DeGrave wrote that he would be in D.C.

on the 6th with Sandlin and Colt, and that he wanted to “grow my army strong so probably will be

making connections out there.”

       Beginning on December 31, 2020, DeGrave, Sandlin, and Colt began a private group chat

on Facebook to plan for the 6th. They discussed “shipping guns” to Sandlin’s residence in TN,

where they would all meet before driving to D.C. Colt said he would try to fly with his “G43,”

which the government understands to refer to a Glock .43 pistol. They filled up their Amazon

shopping carts with weapons and paramilitary gear to take to the Capitol. For example, the

defendant stated he was “looking at a 100w laser the thing that can instantly burn paper.” Sandlin

responded: “Good god you want to burn these communists retinas?” The defendant replied: “I

dont but would rather do that then have to shoot someone” and “would be totally possible though.”

To minimize his prior statements, the defendant added, “all purely self defence might I add. but

will be ready.” Sandlin stated he was bringing his “little pocket gun” and a knife. Later that

evening, the defendant asked for Sandlin’s address and then wrote that he had “about 300 worth

of stuff coming to you.” Sandlin appears to have reviewed the defendant’s list of Amazon



                                               10
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 11 of 25




purchases and then wrote: “Nate is really ready for battle hahaha.” Sandlin and Colt later posted

pictures of their recent purchases, including a glock holster, gas masks, and a helmet. On January

3, 2021, the defendant posted a picture of various items of clothing with skulls on them, a helmet,

and a face mask on Facebook, with the following caption: “Gearing up. Only a fraction of what I

have. #fbappropriate #dc #jan6 #drdeath.” He also posted that he was “flying in with friends on

the 6th. We’re ready to do what is necessary to save the country.”

       On January 4, 2021, the defendant wrote Sandlin and Colt, “[w]e meet here at 10:00 a.m.”

and sent a screenshot of “wildprotest.com” depicting a map of the U.S. Capitol with a “Meet Here”

notation in front of the building. He also forwarded them a post from the Parler application stating:

“#DoNotCertify #january6th” and “#stopthestealcaravan #darktolight #thegreatawakening

#DRAINTHESWAMP,” followed by his own commentary, “let em try us.”

       On January 5, 2021, the trio arrived in D.C. and picked up a fourth individual—a female—

from Reagan National Airport. That evening, Colt posted a video to his social media bearing the

caption “Nate’s bear mace was going off in his pocket and it started filling the van bear spray.” In

the video, Sandlin states that bear mace was going off in the car, and both Sandlin and Colt can be

seen coughing in the video.

       DeGrave, Colt, and Sandlin ultimately brought the following weapons and other items with

them in a rental car from Tennessee to the D.C. metropolitan area: one Glock 43 pistol, one pocket

gun, two magazines of ammunition, bear mace, gas masks, a handheld taser/stun gun, military-

style vests/body armor, two helmets, an expandable baton, walkie talkies, and several knives. Colt

brought a gun to a rally in Washington, D.C. on January 5. While in the Capitol on January 6,

Sandlin and Colt were armed with knives, and Colt had bear mace in his backpack. The defendant

carried a walkie talkie, as did Colt.



                                                 11
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 12 of 25




        It is unclear at present whether the defendant himself was armed with a weapon inside the

Capitol on January 6, though, as described above, he brought bear mace and other military-style

gear to the D.C. area and ultimately stuck close to his associates who were in fact armed in the

Capitol. In a selfie-style video posted to Colt’s social media the morning of the riot, the defendant

can be seen with Colt, Sandlin, and a female in a hotel room. Colt discusses a “debate we’ve been

having for days now: should we carry our guns or not?” The defendant says: “for the camera’s

sake, we’re not going to carry,” which Colt repeats for the social media audience. Although the

execution of the search warrant on his residence revealed a gun registered to the defendant, the

government understands that the defendant did not bring his own gun to the D.C. area.

            ii.      Events of January 6

        The defendant was dressed for violence on January 6—body armor, a helmet, and a face

shield—and violence is what he sought out. As the videos described below illustrate, the

defendant’s goal was to obstruct the Electoral College certification proceeding. In the process, he

assaulted several U.S. Capitol Police officers, which was also captured on video.

        Investigators received a “selfie”-style video recorded by DeGrave, Sandlin, and Colt as an

anonymous online tip. In the video, recorded on January 6 prior to the riot at the Capitol, the three

are eating in a booth at a TGI Friday’s. Sandlin says in the video, no less than three times,

“freedom is paid for with blood.” Sandlin is also heard saying:

                  Alright so we have been at the protests…we were there pretty early,
                  scoped it out…there were some scrimmages, I will upload the video
                  later…I think a precursor of what is going to [happen] in a few
                  hours. People are really mad…it is just a precursor to what’s going
                  to happen…Either way there is going to be violence.

A little later in the video, Sandlin states:

                  What is happening to this country is absolutely horrific, absolutely
                  horrific…we are ready to occupy the state capitol if needed to…I

                                                  12
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 13 of 25




                urge other patriots watching this too, to be willing to take the
                capitol…if you are watching this and you are a patriot and are
                here, I think it is time to take the capitol and I don’t say that
                lightly…. I am willing to do it, I willing to go and fight for this
                country. Even if that means I have to sacrifice in some capacity. It
                is not what I want to do…

        In the video, Sandlin hands the device used to record the video to Colt and DeGrave. Colt

states that “they are leaving bricks everywhere. There are piles of bricks. It seems like they are

encouraging people to riot, because they are leaving stacks of bricks around the city.” Sandlin

interrupts Colt, stating “allegedly.” Colt replies: “No, there are pictures, dude…Nate, show him.”

DeGrave then shows a picture on his phone of what appeared to be a stack of bricks. Sandlin

proceeds to ask “Nate” if he wants “to say something,” at which point DeGrave responds:

                We are out here protecting the country, if shit goes down, if Pence
                does what we think he is going to do. Then we are here to defend
                this city, defend any city in this country. Let Antifa try us, we are
                here, we are ready. I say bring it. We are not silent anymore.

Colt then says: “The whole thing is a scam, dude. The whole election, they can’t just steal an

election. Like they are trying to do in Georgia last night. It is a lie.” DeGrave responds: “We are

sick and tired of the fucking lies. It is time to put an end to this once and for all.” Sandlin replies:

“You either have conviction and you stand up for what you believe in or you sit down and shut the

fuck up…” Towards the end of the video, Sandlin stated:

                If we need to occupy the capitol, we will occupy the capitol. You
                guys are driving all the way to D.C. and you are missing the rally.
                We have been at the rally, we went last night, we have been at the
                rally since six in the morning. We needed to grab a bite to eat, and
                like decompress because we went through a few intense moments
                and also regroup and plan for the next….one o’clock is when it is
                all going to go down. So we are going to be there back by one
                o’clock when it is action time it is game time.

These statements appear to refer to the joint session of Congress at the U.S. Capitol building that

began at approximately 1:00 p.m. Eastern Standard Time (EST).

                                                  13
        Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 14 of 25




       Videos posted to Colt’s social media show Colt, Sandlin, and DeGrave walking down

Pennsylvania Avenue towards the Capitol. Colt asks DeGrave how he feels, to which DeGrave

responds, “readier than ever.” In another video of Colt and DeGrave walking toward the Capitol,

Colt says, “It’s a historic day. To save America. Save freedom. Save the way of life that we love.

Save everything that our ancestors fought for and laid down their life for.” The three ultimately

joined the mob and entered the Capitol building through a door to the rotunda.

       Surveillance footage from the entrance to the Capitol rotunda depicts a mob outside

attempting to gain entry through a door. The door’s glass windows are damaged. Individuals

already inside can be seen moving benches blocking the door to try to let the mob in, at which

point three U.S. Capitol Police (“USCP”) officers move in to stand guard in front of the door. The

defendant, Sandlin, and Colt are then seen entering the area, along with approximately twenty to

thirty other individuals. The USCP officers are without backup.

       Sandlin approaches the officers and appears to be yelling and pointing at them. Sandlin

continues to yell, and DeGrave moves to his side. Immediately thereafter, the crowd, including

DeGrave and Sandlin, begins pushing the officers and slowly forces the door behind the officers

open, allowing the mob outside to begin streaming in. Rather than shy away, DeGrave continues

to engage and records the ongoing attack on the officers. Sandlin can be seen attempting to rip the

helmet off of one of the USCP officers, an apparent attempt to expose him and render him

vulnerable as the mob surrounds him.

       DeGrave and Sandlin continue to engage with the crowd near the entrance, with at least

one officer still trapped in the midst, until Colt taps the defendant on the shoulder and leads the

two away and up nearby stairs. Around this time, Colt shouted something to the effect of “we

have to get to the Senate” and “there’s no turning back now, boys, we’re here.”



                                                14
        Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 15 of 25




       They eventually made their way to the Senate. Additional surveillance video footage from

the Capitol Senate Gallery provides a view of a hallway and several sets of doors, which lead to

the upper balcony of the Senate Chamber, where shortly before the Senate and the Vice President

had been convened for the Electoral College vote count certification. The beginning of the video

clip shows several unidentified subjects in the hallway. A USCP officer (hereinafter “USCP1”)

can be seen entering one of these sets of doors and is shortly joined by two other USCP officers

(“USCP2” and “USCP3”). As part of their official duties, USCP1, USCP2, and USCP3 were

clearing individuals out of rooms and securing the doors.

       Approximately 27 seconds into the video clip, Sandlin enters the view of the security

camera. Shortly thereafter, USCP2 and USCP3 move toward the second set of doors to start to

usher people out, while USCP1 finishes locking the first set of doors. Sandlin can be seen walking

next to USCP1 as he approaches the second set of doors, and while USCP2 is attempting to close

the second set of doors. Sandlin cuts in front of USCP1 and attempts to wrestle the door away

from USCP2. DeGrave then joins Sandlin in a shoving match with the USCP officers in an attempt

to keep the door open. Following this assault on USCP officers, DeGrave bragged that he punched

an officer “three or four times.” As the three USCP officers make their way away from the crowd,

DeGrave, Sandlin, and several others are observed on the video footage acting in an aggressive

manner towards the officers. DeGrave puts up his fists as if to begin boxing one of the retreating

USCP officers. As the USCP officer steps away, DeGrave can be seen banging his chest.

       Shortly thereafter, the defendant, Sandlin, and Colt entered the now open doors and reached

the upper balcony of the Senate Chamber, which members and staff of Congress and the Vice

President had already evacuated. Colt handed the GoPro, which he had been carrying and using

to record the riot, to DeGrave, as he prepared to jump down to the floor of the Senate Chamber.



                                               15
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 16 of 25




After Colt jumped down, DeGrave was one of several individuals yelling at Colt to take documents

and laptops. Shortly thereafter, the three were separated and did not meet back up until they were

outside the Capitol.

           iii.    Post-January 6 Activities

       The defendant, Sandlin, and Colt left D.C. and drove across country almost immediately

after their unlawful entry into the Capitol and were well aware of the criminal nature of their

actions that day. Indeed, in a Facebook group chat with DeGrave, Colt, and the female they picked

up from the airport, Sandlin stated that they had left D.C. to get “to a safe spot,” and that they were

“at risk for serious jail time.” The defendant ultimately returned to his residence in Las Vegas.

       The search warrant return on the defendant’s Facebook account reveals that he deleted

dozens of messages related to the insurrection and his involvement in it. In other words, he

destroyed evidence. He appears to have directed others to delete their private messages to him on

Facebook and also directed Sandlin shortly after the riot to “untag and delete all posts.” The

defendant, Sandlin, and Colt downloaded an encrypted messaging application after the Capitol riot

to continue talking to each other, including about potentially selling their footage of the riot so

they could get rich and be interviewed on podcasts. The defendant also encouraged several

individuals on Facebook to download the encrypted messaging app wickr after January 6 to

communicate about the events at the Capitol.

       On January 9 and 10, the defendant privately messaged with a third party about providing

footage to produce a documentary. He told the third party to download and call him on wickr, and

that it was “going to absolutely blow your mind what I will tell you.” The defendant later stated

that he would have to “talk my boy into it,” “go to Idaho to get [the footage],” and that it was “with

his attorney.” The government understands that the defendant was referring to footage of the



                                                  16
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 17 of 25




insurrection within the possession of Colt, who lives in Idaho. The defendant also told the third

party in relation to the proposed documentary that they would “have to go over legal matters as

well as being able to provide a barrier of protection.”

       On January 19, 2021, the defendant conversed with an individual via Facebook Messenger

regarding Sandlin’s whereabouts. When asked if he had seen Sandlin, the defendant said, “No we

were supposed to get breakfast but he ended up leaving early to go to another state.” He added

that Sandlin “[s]aid he’s keeping it moving,” and that he “was on ny post” and will “def[initely]

get a charge.” As described below, Sandlin was arrested at DeGrave’s residence nine days later.

       On January 24, 2021, the defendant posted on Facebook regarding litigation over the 2020

election, stating that “[c]ases were dismissed … regardless of the allegations or the evidence

presented, and 100s of sworn affidavits.” On this thread, he also commented that “[t]he corruption

is endless.”

           iv.     Arrest

       On January 28, 2021, cell-site data for Sandlin’s phone received pursuant to a search

warrant led investigators in the FBI Las Vegas division to locate and visually identify Sandlin’s

vehicle parked outside the Las Vegas apartment complex where DeGrave was confirmed to reside.

That same day, Sandlin was spotted leaving the apartment and taken into custody by the FBI.

Based on the defendant’s actions on January 6, 2021, a complaint and arrest warrant for DeGrave

were issued on January 28, 2021, and DeGrave was arrested at his residence.

       Following his arrest, law enforcement read the defendant his Miranda rights, which he

waived. He then proceeded to lie to the FBI. Specifically, he stated “I was not inside the Capitol”

the day of the riot. He denied being captured on security camera footage alongside Sandlin and

Colt inside the Capitol, stating that “that’s completely shocking to me. I though the only reason I



                                                 17
          Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 18 of 25




was here is because I was letting Ronny stay with me.”

   IV.      Argument

         There are four factors under § 3142(g) that the Court should consider and weigh in

determining whether to detain a defendant pending trial: (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release. See 18 U.S.C. §3142(g). As discussed in more detail above,

the Court may also consider whether the defendant poses a serious flight risk or a serious risk of

obstructing justice. See 18 U.S.C. § 3142(f)(2); Robertson, 608 F. Supp. 2d at 92. In consideration

of these factors, the government respectfully submits that there are no conditions or combinations

of conditions that can effectively ensure the safety of any other person and the community or the

integrity of this proceeding.

         District courts apply a de novo standard of review in evaluating a magistrate judge’s

detention decision. United States v. Karni, 298 F. Supp. 2d 129, 130 (D.D.C. 2004). Even under

de novo review, the defendant has failed to proffer any reason to disturb the decision of the

magistrate judge in the District of Nevada ordering the defendant detained.

         A. Serious Risk of Obstruction of Justice

         The government’s proffered facts clearly trigger a detention hearing under 18 U.S.C. §

3142(f)(2)(B). See, supra, section II (citing recent oral rulings on detention in United States v.

Riley, 21-cr-69 (D.D.C. 2021) (Mehta, J.) and United States v. Calhoun, 21-cr-116 (D.D.C. 2021)

(Friedrich, J.)). They also show, by clear and convincing evidence, that no combination of release

conditions will “reasonably prevent the defendant from obstructing justice” and thus assure the

integrity of this proceeding. See Robertson, 608 F. Supp. 2d at 92.



                                                18
        Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 19 of 25




       Taking the Capitol by force to disrupt Electoral College vote count proceedings is the

ultimate obstructionist act. This is precisely what the defendant intended to do and did do. He

and his co-conspirators engaged in extensive planning and amassed weapons and paramilitary gear

in advance of the insurrection on January 6. They got in a rental car and drove multiple weapons,

including his co-conspirator’s guns and bear mace belonging to the defendant, cross country to the

D.C. area. Just days before the insurrection, the defendant asked friends for a recommendation of

someone with “excellent aim” who could provide him firearms training for a “patriotic cause.”

       On January 4, 2021, the defendant made his intentions clear—he posted a map of the

Capitol to the group chat with Colt and Sandlin stating to “meet here,” as well as the hashtags

“#DoNotCertify #january6th” and “stopthesteal.” The defendant ascribed to his co-conspirator’s

calls for violence and “tak[ing] the Capitol” on January 6, which he ultimately heeded. These acts

render the defendant a danger to the community and our democratic institutions.

       Even after January 6, when the nation was reeling and the import of his actions should have

become clear, the defendant decided that they were instead something to celebrate and publicize.

As discussed above, he engaged in talks with a third party to create a documentary using footage

of the insurrection to glorify his and his co-conspirators’ actions and profit from them. The

defendant clearly has not internalized how abhorrent his conduct was that day, despite his

counsel’s oral assertions at his arraignment to the contrary. And he certainly did not accept

responsibility for his actions when he lied to the FBI in his Mirandized interview. There is also

evidence that the defendant is simply untethered to reality, as he has stated that media outlets

reporting that Joe Biden won the election are “all lying” and “fake news.”

       Finally, the defendant has engaged in obstructive acts relevant to this proceeding, which

serve as an additional indicator of the likelihood that he would attempt to obstruct justice in this



                                                19
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 20 of 25




case if he were released. After being charged and arrested in this case and clearly advised of his

rights, he blatantly lied to the FBI. Before that, he harbored Sandlin, whom he essentially admitted

to a friend was a fugitive, in his home. Furthermore, the defendant was clearly savvy and

determined enough to download encrypted messaging applications to discuss the events of January

6 and encouraging others to do so, which should give this Court great concern.

       The core of the Bail Reform Act is ensuring that defendants abide by orders of the Court.

But the defendant does not believe in the courts’ authority. In reference to the 2020 election

litigation in courts across the country, he said “[t]he corruption is endless.” The defendant believes

that the media, both left- and right-leaning, are “all lying” to him, and that the current President

has been installed through massive corruption.

       For the reasons outlined in this memorandum, including his prior obstructive acts and

demonstrated lack of respect for institutional processes, it is hard to see how the Court could have

confidence that the defendant will not continue to engage in obstructionist behavior were he to be

released, or that he will comply with the orders of this Court. The government thus submits that

he poses a serious risk of obstructing justice, as well as a danger to the community, and should

therefore remain detained pending trial.

       B. Nature and Circumstances of the Offenses Charged

       On January 6, 2021, the defendant assaulted multiple law enforcement officers attempting

to protect the Capitol and members of Congress inside. His role in contributing to the chaos that

day is not hyperbole—the defendant himself can be seen on surveillance footage as part of a violent

crowd pushing three outnumbered officers against a door and forcing that door open, allowing the

mob outside to breach the Capitol and putting law enforcement officers and members and staff of

Congress at grave risk. On another occasion, the defendant tussled with an officer to keep the door



                                                 20
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 21 of 25




to the Senate Chamber open, later bragging that he punched an officer “three or four times.” The

defendant’s actions thus partly enabled other rioters to commit criminal acts inside the building.

Surveillance footage paints a picture of the defendant as seeking out violence at every available

opportunity.

       The defendant’s actions prior to the riot are perhaps even more disturbing. The defendant

and his co-conspirators amassed weapons and paramilitary gear, which they drove cross country

to the D.C. area. Prior to the riot, he sought out firearms training and even planned to “bring[]

bullet proof clothing.” This is not the behavior of someone who intends only to protest peacefully.

His actions leading up to the riot demonstrate planning, determination, and coordination to engage

in violent conduct that day to “stop the steal” and prevent the certification of the electoral college

results deeming Joe Biden the winner of the 2020 presidential election. The defendant’s comment

that it was “time to put an end to this once and for all,” following Sandlin’s calls to “occupy the

Capitol” and pay for “freedom … with blood,” is particularly menacing.

       Chief Judge Howell recently detained a Capitol riot defendant in part because “any

indication that a defendant engaged in prior planning before arriving at the Capitol, for example,

by obtaining weapons or tactical gear, suggests that he was not just caught up in the frenzy of the

crowd, but instead came to Washington, D.C. with the intention of causing mayhem and disrupting

the democratic process,” and that such “motives and steps taken in anticipation of an attack on

Congress speak volumes to both the gravity of the charged offense, as a premeditated component

of an attempt to halt the operation of our democratic process, and the danger a defendant poses not

just to the community in which he resides, but to the American public as a whole.” United States

v. Chrestman, 21-cr-218, ECF No. 23, at 15. Such is the case here. Chief Judge Howell detained

that defendant after considering “[e]vidence of coordination with other participants before, during,



                                                 21
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 22 of 25




or after the riot indicates that a defendant acted deliberately to amplify and assure the success of

the breach of the Capitol,” or “urging rioters to advance on the Capitol or to confront law

enforcement,” adding that the “presence of either of these factors enhances the defendant’s

responsibility for the destabilizing events of January 6 and thus the seriousness of his conduct.”

Id. at 15-16. Both of these factors are present here. As part of a mob, the defendant forced an

exterior door open, allowing others to breach the Capitol, and before the riot, he chimed in to

Sandlin’s calls to “take the Capitol” on social media, stating that it was “time to put an end to this

once and for all.”

       On January 6, the defendant combined his criminal intention to interfere with the

functioning of Congress with an assault on the law enforcement officers trying to protect that

function. As a result, the nature and circumstances of the charged offenses overwhelmingly weigh

in favor of detention.

       C. Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also clearly favors

detention. As noted above, the defendant is captured on U.S. Capitol surveillance cameras

attacking law enforcement officers on at least two occasions. Videos captured by the media and

on social media corroborate the identification of the defendant as the person assaulting officers

dressed in tactical gear that day. His own statements on social media corroborate his obstructionist

intent. This factor thus weighs in favor of detention.

       D. Defendant’s History and Characteristics

       The Pretrial Services report reflects the defendant has three prior arrests, which the

government understands related to misdemeanor offenses, and a conviction for underage

possession of alcohol when he was twenty years old. While the government recognizes that the



                                                 22
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 23 of 25




defendant’s criminal history is limited, his actions leading up to and on January 6, particularly his

preparation and planning for violence, should give this Court great concern about the danger he

would pose to the community if released.

       Similarly, his failure to “exhibit[] any remorse for what occurred at the Capitol,” apart from

self-serving statements through his counsel as he moved for release from detention, provide “no

evidentiary basis to assume that defendant will refrain from similar activities, if instructed, in the

future.” See Chrestman, 21-cr-218, ECF No. 23, at 28. To the contrary, the defendant sought to

publicize his participation in the Capitol riot. See, supra, section III. And, as discussed above, he

has engaged in obstructive acts such as deleting evidence, harboring a fugitive, lying to the FBI,

and encouraging others to download encrypted messaging applications to discuss the events at the

Capitol. His post-offense characteristics certainly militate in favor of detention, even if his pre-

offense characteristics do not.

       E. Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by a defendant’s release, also weighs in favor of the defendant’s detention. The charged

offenses involve assaultive conduct as part of a violent mob.          He intended to obstruct the

certification of the Electoral College results, and he succeeded.

       The danger the defendant caused as an active member of a violent mob cannot be

understated. The entry of likely hundreds of rioters into the Capitol building and their destructive

actions can be attributed, at least in part, to his role in overwhelming law enforcement and forcing

an exterior door of the Capitol open. His actions and statements illustrate that he is a danger to

our society and a threat to the peaceful functioning of our community.




                                                 23
         Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 24 of 25




   V.      Conclusion

        For the above reasons, the Government submits that there is clear and convincing evidence

that the defendant poses a serious risk to obstruct justice and is a danger to the community, and

that there is no condition or combination of conditions that will reasonably assure the safety of any

other person and the community, or the integrity of this proceeding, if he were to be released. The

Court should therefore deny his motion for bond.




                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar No. 415793


                                              By: /s/ Jessica Arco___________________
                                              Jessica Arco
                                              Special Assistant U.S. Attorney
                                              D.C. Bar No: 1035204
                                              U.S. Attorney’s Office for the District of Columbia
                                              555 Fourth Street NW, Fourth Floor
                                              Washington, DC 20530
                                              Jessica.arco2@usdoj.gov
                                              202-431-5198


Date: March 19, 2021




                                                 24
        Case 1:21-cr-00090-PLF Document 13 Filed 03/19/21 Page 25 of 25




CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel, Joanne Slaight, Esq., this 19th day of March 2021.
                                                      /s/_______________________________
                                                    Jessica Arco
                                                    Special Assistant United States Attorney




                                               25
